DETAILED ACTION

Claims 1, 6, 7, 12, 13, 18-24 and 26-33 are pending.

Allowable Subject Matter

Claims 1, 6, 7, 12, 13, 18-24 and 26-33 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claims 1, 7, and 13 similarly define the distinct features.  The closest prior art, Singhal (US 20170126812 A1) disclosing “a method for resumption of an application session with a very dynamic and very large state in a standby intermediary device when the primary device fails” fails to suggest the claimed limitations as mentioned above in combination with other claimed elements. After further consideration and an interview with the attorney of record on 09-21-2021 the final rejection is withdrawn and the case is in condition for allowance. The above features in conjunction with all other limitations of the dependent and independent claims 1, 6, 7, 12, 13, 18-24 and 26-33 are hereby allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOEL MESA/Examiner, Art Unit 2447           

/George C Neurauter, Jr./Primary Examiner, Art Unit 2447